Citation Nr: 0704944	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-06 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment for outpatient services at a non-VA 
medical facility subsequent to September 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.B.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from July 1967 until July 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a determination of the Department of Veterans 
Affairs Medical Center (VAMC), in Togus, Maine.

In July 2006, a travel board hearing was held at the Togus, 
Maine RO before the undersigned and a transcript of this 
hearing is of record.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The veteran is seeking reimbursement for outpatient treatment 
at St. Mary's Regional Medical Center (St. Mary's) subsequent 
to September 20, 2004 for service-connected disability.  See 
38 C.F.R. § 17.123 (2006) (claim for reimbursement of 
services not previously authorized may be made by the veteran 
who received the services ).  The veteran is service 
connected for varicose veins of the left lower extremity, 
with incompetence of deep vein circulation and stasis 
dermatitis (varicose veins), rated 60 percent prior to August 
5, 2003, and rated 100 percent from August 5, 2003, and for 
gastroesohageal reflux, rated 10 percent .  The veteran 
testified at the July 2006 hearing in Togus, Maine that the 
VA had authorized the care of his varicose veins by a private 
doctor, D.J.K., M.D., since 1993.  See 38 C.F.R. § 17.52 
(2006).  (Transcript "T" at 4.)  The veteran also testified 
that VA had authorized treatment of his varicose veins at St. 
Mary's since 2000.  (T. at 10.)  The duplicate Combined 
Health Record (CHR) does not contain copies of these VA 
authorizations.  As these authorizations bear directly upon 
this claim, the Board finds that they should be obtained.  
See 38 C.F.R. § 17.54 (2006) (noting that in order to be 
admitted to a non-VA facility at VA expense, such an 
admission must be authorized in advance by VA).

It is unclear from the documents in the CHR when VA provided 
notice that it would stop payments to St. Mary's for the 
veteran's specialized outpatient care of his service-
connected varicose veins.  At the July 2006 hearing, the 
veteran indicated that he received a letter from VA in 
October 2004 stating that his care at St. Mary's would no 
longer be paid for by VA after September 20, 2004.  (T. at 
11.)  Further, it was indicated that VA, in approximately 
March 2006, reinstated the veteran and is again paying for 
the veteran's care at St. Mary's.  (See T. at 23-28.)  The 
determination letter ending VA payment for private care and 
the reinstatement letter, both identified during testimony at 
the hearing, have not been located in the record by the 
Board.  The Board observes that further appellate review 
would be facilitated by these documents, especially the 
October 2004, or earlier, notification of denial of payment 
for private services that serves as the basis of this appeal.

The Board observes that a letter in the CHR from the Togus VA 
Medical Center dated in December 2004 is of record.  The 
December 2004 letter discusses VA's denial of services 
provided to the veteran at St. Mary's on August 16th, 23rd, 
and 30th of 2004.  However, the veteran testified that VA has 
paid for the services described in the December 2004 denial 
letter.  (T. at 21-22.)  However, there is no documentation 
in the record verifying VA's payment of the August 2004 
outpatient treatment at St. Mary's.  Additionally, the Board 
notes an August 11, 2004 VA record by a staff physician that 
states that the veteran's appointment at St. Mary's would not 
be covered by VA if he keeps the appointment.  The September 
20, 2004 stop date was not mentioned in the record.

In general, the evidence in the CHR before the Board is 
rather sparse and does not contain the medical records of the 
treatment the veteran received at St. Mary's from September 
2004 until May 2005; the veteran's claim for reimbursement; 
copies of bills indicating the amount of reimbursement the 
veteran is seeking; or, as discussed above, documentation 
showing VA authorization for the veteran's treatment with Dr. 
D.J.K. or at St. Mary's.  Additionally, medical opinions 
concerning whether the treatment was deemed emergent or to 
whether a VA facility was feasibly available are not of 
record and may be necessary under 38 U.S.C.A. §§ 1703, 1728 
and 38 C.F.R. § 17.120.

In view of the foregoing, this case must be REMANDED to the 
VAMC for the following action:

1.  Take appropriate action to conduct 
additional development by obtaining all 
pertinent documents, to include date 
stamped written documentation of notice 
to the veteran that his private care 
would not be paid for by VA from 
September 20, 2004, the medical records 
and bills received for care at St. Mary's 
from September 20, 2004, and VA 
authorizations of payment regarding 
private medical services from Dr. D.J.K. 
from 1993, and from St. Mary's from 2000, 
through the end of the treating period at 
issue on appeal. 

2.  A medical opinion as to whether the 
treatment provided from September 20, 
2004 was emergent should be procured.  
Also, documentation as to whether a VA 
facility was feasibly available for 
treatment of the veteran from September 
20, 2004 should be obtained.

3.  Following completion of the above, 
the VAMC should review all evidence of 
record, and in particular, the 
accompanying duplicate Combined Health 
Record (CHR) and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case should provide the specific 
dates of treatment for which the veteran 
seeks payment or reimbursement of 
unauthorized medical treatment at St. 
Mary's.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



